     Case 2:19-cv-00896 Document 13 Filed 02/18/20 Page 1 of 13 PageID #: 409




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION

TRANSCANADA USA SERVICES, INC.,

Plaintiff,

v.                                                           Civil Action No. 2:19-cv-00896

ZURICH AMERICAN INSURANCE COMPANY,
a foreign corporation; and
WESTCHESTER FIRE INSURANCE COMPANY,
a foreign corporation,

Defendants.

             PLAINTIFF’S RESPONSE TO ZURICH AMERICAN INSURANCE
             COMPANY’S MOTION TO DISMISS OR IN THE ALTERNATIVE
                       STAY ACTION UNDER 11 U.S.C. §362(a)

        Plaintiff TransCanada USA Services, Inc. (“TransCanada”) responds to and opposes the

Motion to Dismiss or in the Alternative Stay Action Under 11 U.S.C. §362(a) (“Motion”) filed by

Defendants Zurich American Insurance Company (“Zurich”). Because Zurich does not identify

any “unusual circumstances” required under §363(a)(1) for a stay of claims against a non-debtor,

and because the insurance proceeds available under Zurich’s insurance policies do not represent

assets of debtor Welded Construction, L.P. (“Welded”), the Motion should be denied.

                                    I.     BACKGROUND.

        As a preliminary matter, TransCanada emphasizes that all of the allegations asserted in the

Complaint filed in this matter must be taken as true when addressing whether to grant the Motion.

Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 1949 (2009); Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555, 127 S.Ct. 1955, 1964-65 (2007). As these allegations make clear, TransCanada

asserts no claims against Welded in this civil action, seeks no declaration of any kind concerning



                                                 1
    Case 2:19-cv-00896 Document 13 Filed 02/18/20 Page 2 of 13 PageID #: 410




the General Services Agreement for Construction, Maintenance, Services, and Materials (the

“Agreement”) between Welded and NiSource Corporate Services Company (“NiSource”),

TransCanada’s predecessor-in-interest, and makes no claim for relief that impact’s Welded’s

bankruptcy estate.

        In addition, TransCanada agrees with Zurich that whether TransCanada’s claims are

subject to a bankruptcy stay is a question for this Court to determine. Holland v. High Power

Energy, 248 B.R. 53, 56 (S.D.W.Va. 2000) (District Court maintains “jurisdiction independent of

the bankruptcy court to determine whether a pending civil action is subject to the automatic stay.”).

                 A.       TransCanada’s claims focus solely on insurance policies issued by
                          Zurich.

        As detailed in the Complaint, TransCanada’s claims in this civil action stem from personal

injury claims asserted by Charles D. Tibbs, a Welded employee, against both TransCanada and

Welded currently pending in Civil Action No. 19-CV-279 pending in the United States District

Court for the Northern District of West Virginia (the “Tibbs Complaint”). The Agreement

contemplated the situation presented in the Tibbs Complaint, i.e., personal injury claims against

TransCanada arising from work performed by Welded, which led to Zurich issuing both a

Commercial General Liability (CGL) and a Business Auto insurance policy, under both of which

TransCanada is an additional named insured. Complaint at ¶ 25.1

        As a result, TransCanada’s claims focus on (1) Zurich’s (not Welded’s) failure to meet its

legal duties to TransCanada as a first-party insured under both the CGL and Business Auto policies

(Complaint at ¶¶ 35-70), and (2) whether Zurich owes a duty to defend and/or indemnify

TransCanada under either or both policies for the claims asserted in the Tibbs Complaint


1
 While the Complaint focuses on coverage for TransCanada under the CGL policy, Zurich provided TransCanada
with a copy of the Business Auto policy after TransCanada filed the Complaint, and that policy names TransCanada
as an additional named insured.

                                                       2
    Case 2:19-cv-00896 Document 13 Filed 02/18/20 Page 3 of 13 PageID #: 411




(Complaint at ¶¶ 35-39). TransCanada does not ask for this Court to address or make any

declaration concerning Welded’s contractual agreements to defend or indemnify TransCanada

under the Agreement. In short, the focus of the Court in this case must be on Zurich’s insurance

policies and Zurich’s conduct towards TransCanada, neither of which impact Welded’s bankruptcy

estate.

                 B.      Zurich’s CGL and Business Auto Policies both cover TransCanada as
                         a first-party insured -- and Zurich has already agreed to defend and
                         indemnify TransCanada under the Business Auto Policy.

          The CGL and the Business Auto policies -- each of which Zurich provided to TransCanada

only after the filing of this lawsuit -- conclusively demonstrate what TransCanada could only

allege in its Complaint; i.e., that TransCanada is a first-party, named insured under both policies:

    •     Endorsement U-GL-1114-A CW of the CGL policy expands the definition of “Named
          Insured” to include “[a]ny person or organization, other than an architect, engineer or
          surveyor, whom you are required to add as an additional insured under this policy under a
          written contract or written agreement executed prior to loss.” See Exhibit 1 (Endorsement
          U-GL-1114-A CW) (ZUR 000064), which was part of Exhibit 1 to the Motion. As the
          Agreement required Welded to add TransCanada as an additional insured under a CGL
          policy, TransCanada is a Named Insured under the terms of the CGL policy.

    •     Endorsement No. CA 20 48 10 13 (Designated Insured for Covered Autos Liability
          Coverage) of the Business Auto policy expands the definition of “you” under the Auto
          Policy to include the following: “Any person or organization to whom or which you are
          required to additional insured status or additional insured status or additional insured status
          on a primary, non-contributory basis, in a written contract or written agreement executed
          prior to loss, to provide, except where such contract or agreement is prohibited by law.”
          See Exhibit 2 (Endorsement No. CA 20 48 10 13) (ZUR 000234), which was part of Exhibit
          2 to the Motion. As with the CGL policy, this language, which is discombobulated in the
          original, expands the definition of “you” under the Business Auto policy to include
          TransCanada.

          Notably, TransCanada has yet to formally receive a response from Zurich on

TransCanada’s request for a defense and indemnification in the Tibbs Complaint, despite having

first made the request by letter dated September 18, 2019. Complaint at ¶ 30). Subsequent requests

were likewise ignored (Complaint at ¶¶ 31-32), and even now, after the filing of this civil action,

                                                    3
   Case 2:19-cv-00896 Document 13 Filed 02/18/20 Page 4 of 13 PageID #: 412




Zurich has failed to formally respond to TransCanada’s request. On January 31, 2020, however,

Zurich informally informed TransCanada, through its counsel, that, “[s]ubject to a full and

complete reservation of rights, Zurich is going to provide a defense to TransCanada in the Tibbs

matter under the Welded Business Auto Policy. As mentioned, this defense is under a ROR and a

formal reservation of rights letter is forthcoming.” See Exhibit 3 (Email, Jack D. Hoblitzell, Esq.,

to Mychal S. Schulz, Esq., dated January 31, 2020).

       Instead of simply formally accepting TransCanada’s request for a defense and

indemnification under the Business Auto policy, Zurich instead filed its Motion and forces

TransCanada, its first-party insureds, to continue to expend time and resources responding to a

Motion that invents reasons to stay or dismiss TransCanada’s claims and that attempts to reverse

the Bankruptcy Court’s decision to lift the stay against Welded to the extent that insurance policies

exist to pay monies related to the Tibbs Complaint.

                                      II.     ARGUMENT.

       Zurich asks to dismiss or stay TransCanada’s claims under 11 U.S.C. §362(a)(1) and 11

U.S.C. §362(a)(3). A stay under §362(a)(1) here, however, requires “unusual circumstances”

because TransCanada’s claims are against non-debtors, and Zurich fails to demonstrate any

“unusual circumstances” to justify a stay.     Likewise, a stay under §362(a)(3) is not warranted

because any insurance proceeds available under Zurich’s insurance policies -- including

TransCanada’s defense costs -- do not represent assets of Welded, and the Bankruptcy Court has

already lifted the bankruptcy stay to the extent that insurance proceeds are available in connection

with the Tibbs Complaint. See Exhibit 4 (Order Approving Stipulation Granting Charles Tibbs

Limited Relief from the Automatic Stay, attached to Tibbs Complaint as Exhibit A), p. 2 (“The

sole and exclusive right and remedy of []Tibbs] regarding the enforcement of any of the claims,



                                                 4
   Case 2:19-cv-00896 Document 13 Filed 02/18/20 Page 5 of 13 PageID #: 413




causes of action and damages asserted against the Debtors and their estates . . . shall be limited to

the liquidation of such claims, causes of actions and damages against the Debtors and their estates

and recovery or payments on accounts of such claims, causes of action and damages solely from

any Insurance Proceeds.”).

               A.      A stay under § 362(a)(1) only applies to claims against a debtor absent
                       a showing of “unusual circumstances”, and Zurich fails to identify
                       any “unusual circumstances” to justify a stay under §362(a)(1).

       §362(a)(1) generally operates to stay proceedings “against a debtor” and not against non-

debtors such as insurers or co-defendants who may have some connection with the debtor. A.H.

Robins Co. v. Piccinin, 788 F.2d 994, 999 (4th Cir. 1986), cert. denied, 479 U.S. 876, 93 L. Ed.

2d 177, 107 S. Ct. 251 (1986); Carway v. Progressive County Mut. Ins. Co., 183 B.R. 769, 774

(S.D. Tex. 1995). Some courts acknowledge an exception to this general rule, such as “when . . .

actions involve property of the bankruptcy estate or would have a significant impact on the

debtor’s ability to reorganize.” Carway, 183 B.R. at 775. To justify extension of a stay under

§362(a)(1) to claims against a non-debtor, however, “unusual circumstances" must exist in which

“there is such identity between the debtor and the third-party defendant that the debtor may be

said to be the real party defendant and that a judgment against the third-party defendant will in

effect be a judgment or finding against the debtor.” A.H. Robins, 788 F.2d at 999.

       Here, Zurich fails to identify any “unusual circumstances” to justify extension of the

automatic stay under §362(a)(1) to TransCanada’s claims. Certainly, whether Zurich owes a

duty to defend and indemnify TransCanada under the terms of Zurich’s own policies have no

impact on the ability of Welded to reorganize its affairs in bankruptcy. Carway, 183 B.R. at 775.

Likewise, neither a determination of TransCanada’s legal rights under those insurance policies

nor any monies that Zurich must pay under those insurance policies impact “property of the



                                                 5
    Case 2:19-cv-00896 Document 13 Filed 02/18/20 Page 6 of 13 PageID #: 414




bankruptcy estate” -- as the Bankruptcy Court implicitly recognized when it lifted the automatic

stay to the extent that insurance proceeds may be available to pay any or all claims related to the

Tibbs Complaint. Carway, 183 B.R. at 775; Complaint at ¶ 28.

        Zurich attempts to manufacture “unusual circumstances” by arguing that “[i]f the Court

were to find in favor of TransCanada and determine that [Zurich] has a duty to defend and

indemnify TransCanada it would essentially constitute a judgement against Welded[]” because

the CGL policy contains a Self-Insured Retention Endorsement of $250,000. Memorandum in

Support of Motion, pp. 7-8. This argument, however, ignores Zurich’s direct obligations to

TransCanada under the Business Auto Policy, which has no SIR. It also assumes that the SIR for

the CGL policy allows Zurich to completely evade providing any insurance coverage to third-

parties simply because Welded is in bankruptcy -- a position routinely rejected by courts.2

                          1.       Zurich’s Business Auto policy does not contain an SIR; hence,
                                   that policy does not potentially impact Welded’s bankruptcy
                                   estate.

        As noted above, Zurich admits that (1) the Business Auto policy provides coverage to

TransCanada for the Tibbs Complaint, and (2) no SIR exists for the Business Auto policy. While

Zurich claims that the Business Auto policy contains certain small deductibles for

comprehensive damage and collision, the Tibbs Complaint contains claims for personal injuries

only, and not damages to a motor vehicle. Memorandum at 3. Indeed, Zurich has informally

agreed to provide coverage to TransCanada under the Business Auto policy, though it has yet to

issue a formal position, which forces TransCanada to expend resources in responding to the

Motion. Obviously, if the Court “were to rule in favor of TransCanada and determine that



2
  As discussed below, courts routinely enforce an insurer’s obligations under an insurance policy when the primary
named insured cannot pay the SIR, whether that inability stems from the primary named insured’s bankruptcy,
insolvency, or inactive or defunct status.

                                                         6
   Case 2:19-cv-00896 Document 13 Filed 02/18/20 Page 7 of 13 PageID #: 415




[Zurich] has a duty to defend and indemnify TransCanada” under the Business Auto policy, such

a decision would not “essentially constitute a judgment against Welded.” Memorandum at 7.

                       2.      Courts do not necessarily allow insurers to evade duties to
                               defend and indemnify under SIRs because the primary named
                               insured enters bankruptcy.

       Zurich argues that coverage for TransCanada under the CGL policy is subject to a

$250,000 SIR that must be paid by Welded before Zurich owes any obligations under the CGL

policy. Memorandum at 8. As a result, Zurich argues, any effort by TransCanada to obtain

coverage under the CGL necessarily impacts Welded’s bankruptcy estate, which must pay the

SIR even if such coverage is provided to TransCanada as a first-party insured.

       Zurich’s position, however, has been routinely rejected by courts around the country,

primarily, but not only, because Zurich agreed in the CGL policy that “[b]ankruptcy or

insolvency of the insured or of the insured’s estate will not relieve us of our obligations under”

the CGL policy. See ZUR000058 in Exhibit 1 of Motion to Dismiss. The presence of this

“Bankruptcy Clause” creates, at best, an ambiguity as to whether Zurich owes any duties of

indemnification and defense under the CGL policy before Welded pays the SIR -- an ambiguity

that must be resolved against the insurer. Nationwide Prop. & Cas. v. Comer, 559 F.Supp.2d

685, 690 (S.D.W.Va. 2008) (“[A]mbiguities in insurance policy language are resolved against

the insurer.”); Zurich Ins. Co. v. Uptowner Inns, Inc., 740 F.Supp. 404, 407 (S.D.W.Va. 1990)

(“[I]t is well established that any conflicts and/or ambiguities [in an insurance policy] must be

resolved against the insurer.”). As the court observed in In re Grace Ind., Inc., 341 B.R. 399, 403

(E.D.N.Y. 2006), allowing an insurer to avoid any obligations under a liability policy when the

debtor fails to pay a deductible or SIR “would permit an insurer to avoid its obligations under the

insurance policy by reason of the insured's bankruptcy, a result which is at odds with the



                                                 7
    Case 2:19-cv-00896 Document 13 Filed 02/18/20 Page 8 of 13 PageID #: 416




[Bankruptcy Clause in] the Policy . . . .” See also Sturgill v. Beach at Mason Limited

Partnership, 2015 U.S. Dist. LEXIS 142490, **5-7 2015 WL 6163787 (S.D. Ohio Oct. 20, 2015)

(summarizing the “great weight of authority from other jurisdictions . . . that the insured’s failure

to pay a SIR does not relieve the insurer of its contractual duties under the policy.” (emphasis in

original)); In re FF Acquisition Corp., 422 B.R. 64, 67 (N.D. Miss. 2009) (debtor's failure to

fund its SIR did not relieve insurer of its duty under policy to provide

defense in personal injury action pending against debtor).

        Notably, even without the Bankruptcy Clause in the CGL policy, Zurich may not avoid

its duties to defend and indemnify because of Welded’s bankruptcy and subsequent failure to pay

the SIR. In re: Vanderveer Estates Holding, LLC, 328 B.R. 18, 25 (E.D.N.Y. 2005) (“case law

interpreting § 365 of the Bankruptcy Code makes it clear that even in the absence of an

applicable statutory provision [that requires a Bankruptcy Clause], the failure of a bankrupt

insured to fund a self-insured retention does not relieve the insurer of the obligation to pay

claims under the policy.”).

        Here, TransCanada requests this Court to determine the rights and obligations of

TransCanada and Zurich under both the CGL policy and the Business Auto policy. Under the

CGL policy, whatever decision the Court makes relative to the SIR may impact the amount of

proceeds available under the policies, but the SIR does not impact the breadth or scope of

Zurich’s obligations under the policies. More importantly, the Court’s decision will not

adversely impact Welded’s bankruptcy estate as TransCanada acknowledges that this Court may

not order Welded to pay the SIR.3 Likewise, any theoretical claim that TransCanada may have



3
 TransCanada acknowledges that this Court may ultimately determine that Mr. Tibbs, Zurich, TransCanada, or
some combination of these parties may ultimately be made to bear the financial burden of the SIR, in which case the
aggrieved party will have to file a claim against Welded in the bankruptcy court for the amount of the SIR that the

                                                         8
    Case 2:19-cv-00896 Document 13 Filed 02/18/20 Page 9 of 13 PageID #: 417




against Welded arising out of the SIR is irrelevant because TransCanada brought no claims in

this case against Welded under the Agreement.

         In short, notwithstanding Zurich’s contention otherwise, no “unusual circumstances”

exist under §362(a)(1) to justify extending the bankruptcy stay to TransCanada’s claims against

Zurich in this matter.

         B.       A stay under §362(a)(3) does not apply to TranCanada’s claims against
                  Zurich because proceeds from the CGL and Business Auto policies do not
                  represent “property” of Welded subject to the automatic stay.

         Zurich’s Motion confuses the CGL and Business Auto policies themselves with the

proceeds available under those policies, which are not and never will become property of

Welded.

         Any insurance proceeds available under the CGL or Business Auto policies for coverage

provided to TransCanada, whether in the form of payments to the Plaintiff in the Tibbs

Complaint or for defense costs incurred by TransCanada in defending against Tibbs Complaint,

will be paid by Zurich directly to the Plaintiffs and/or TransCanada. None of the proceeds go to

Welded, and none become part of Welded’s bankruptcy estate. Further, Welded does not have

any right to any of the proceeds from these policies. In these circumstances, all proceeds from

the CGL and Business Auto policies represent payments to third-parties, not Welded, and

therefore fall outside Welded’s bankruptcy estate.

         In Houston v. Edgeworth (In re. Edgewood), 993 F.2d 51, 55-56 (5th Cir. 1993), the court

examined whether proceeds from a medical malpractice insurance policy purchased by the

debtor physician represented property of the bankruptcy estate. The court determined that the

“overriding question when determining whether insurance proceeds are property of the estate is


aggrieved party had to bear. That fact, however, does not affect the ability of this Court to determine Zuirch’s duties
to TransCanada under the policies at issue.

                                                          9
   Case 2:19-cv-00896 Document 13 Filed 02/18/20 Page 10 of 13 PageID #: 418




whether the debtor would have a right to receive and keep those proceeds when the insurer paid

on a claim.” In determining that the proceeds of the insurance policy were not a part of the

bankruptcy estate, the court stated that, “[w]hen a payment by the insurer cannot inure to the

debtor's pecuniary benefit, then that payment should neither enhance nor decrease the bankruptcy

estate. In other words, when the debtor has no legally cognizable claim to the insurance

proceeds, those proceeds are not property of the estate.” In re. Edgewood, 993 F.2d at 55-56.

The court concluded that, “under the typical liability policy, the debtor will not have a

cognizable interest in the proceeds of the policy. Those proceeds will normally be payable only

for the benefit of those harmed by the debtor under the terms of the insurance contract.” In re.

Edgewood, 993 F.2d at 56. See also Santa Fe Minerals, Inc. v. BEPCO, L.P., 382 B.R. 652, 688

(Bkr. Ct. Del 2008) (finding that proceeds of liability insurance proceeds were not part of

debtor’s estate and not subject to bankruptcy stay); In re Louisiana World Exposition, Inc., 832

F.2d 1391, 1401 (5th Cir. 1987) (holding that the proceeds of a D&O liability policy were not

property of the estate even though the debtor owned the policy because the obligation of the

insurance company was solely to the beneficiaries, not the owner of the policy).

       The exact same logic applies to proceeds from, Zurich’s CGL and Business Auto

policies. TransCanada seeks a declaration that Zurich owes indemnification under the policies,

the payment of which, if any, would be made to the Plaintiff in Tibbs Complaint, and not to

Welded. Likewise, TransCanada seeks a declaration that Zurich owes a defense to TransCanada

under the policies, and all defense costs per that duty would be made to TransCanada, and not

Welded. As a result, none of the proceeds that Zurich must pay under the CGL or Business Auto

policies represent property of Welded, and a stay under §362(a)(3) is not warranted.




                                                 10
   Case 2:19-cv-00896 Document 13 Filed 02/18/20 Page 11 of 13 PageID #: 419




                                      III.    CONCLUSION

        Zurich asks this Court to either dismiss or stay TransCanada’s claims because it contends

that that automatic bankruptcy stay under Welded’s bankruptcy extends to Zurich under

§362(a)(1) and (a)(3). Zurich fails, however, to identify any “unusual circumstances” that justify

extending the automatic stay to claims against a non-debtor as required by §362(a)(1). Likewise,

Zurich fails to justify extension of the automatic stay under §362(a)(3) because no proceeds

payable under Zurich’s CGL or Business Auto policies represent “property” of Welded subject

to the stay.

        Instead, Zurich seeks to further obfuscate and delay fulfilling its obligations to

TransCanada under the CGL and Business Auto policies, failing to even formally respond to

TransCanada’s request for a defense and indemnification even now, over two months after

TransCanada filed its Complaint and almost two months after Zurich admitted receipt of the

Complaint. This abject failure of Zurich not only exemplifies its ongoing violations of the West

Virginia Unfair Trade Practices Act, but it forces TransCanada, as a first-party insured, to

continue to spend time and resources fighting its own insurer for the coverage that is has under

the CGL and Business Auto policies.

        For all these reasons, TransCanada asks that the Court deny the Motion and allow

TransCanada to continue to prosecute its claims against Zurich in this civil action.




                                                 11
Case 2:19-cv-00896 Document 13 Filed 02/18/20 Page 12 of 13 PageID #: 420




                                 TRANSCANADA USA SERVICES, INC.

                                 By Counsel


                                 s/ Mychal S. Schulz
                                 Mychal S. Schulz (WVSB No. 6092)
                                 Shannon L. Rutherford (WVSB No. (13681)
                                 Babst, Calland, Clements & Zomnir, P.C.
                                 300 Summers Street, Suite 1000
                                 Charleston, West Virginia 25301
                                 (681) 205-8888
                                 (681) 205-8814 (fax)
                                 mschulz@babstcalland.com
                                 srutherford@babstcalland.com
                                 Counsel for TransCanada USA Services, Inc.




                                   12
     Case 2:19-cv-00896 Document 13 Filed 02/18/20 Page 13 of 13 PageID #: 421




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION

TRANSCANADA USA SERVICES, INC.,

Plaintiff,

v.                                                            Civil Action No. 2:19-cv-00896

ZURICH AMERICAN INSURANCE COMPANY,
a foreign corporation; and
WESTCHESTER FIRE INSURANCE COMPANY,
a foreign corporation,

Defendants.

                                 CERTIFICATE OF SERVICE

        As counsel for the Plaintiff, TransCanada USA Services, Inc., I certify that on February

18, 2020 I served the foregoing PLAINTIFF’S RESPONSE TO ZURICH AMERICAN

INSURANCE COMPANY’S MOTION TO DISMISS OR IN THE ALTERNATIVE STAY

ACTION UNDER 11 U.S.C. §362(a) by filing the same to the Court’s CM/ECF System, which

will send notification of such filing to counsel of record.

                                     John D. Hoblitzell, III
                                          Erin J. Webb
                                  Kay Casto & Chaney, PLLC
                                707 Virginia St. East, 15th Floor
                                     Charleston, WV 25301
                        Counsel for Zurich American Insurance Company

                                       Matthew J. Perry
                            Lamp Bartram Levy Trautwein & Perry
                                        P.O. Box 2488
                                    Huntington, WV 25725
                        Counsel for Westchester Fire Insurance Company


                                                      s/ Mychal S. Schulz
                                                      Mychal S. Schulz

                                                 13
